Atkinson, J.
1. A judge of the superior court in this State has no authority to suspend the execution of a sentence imposed by him in a criminal case, except as incidental to a review of the judgment under which the sentence is imposed. Neal v. State, 104 Ga. 509 (30 S. E. 858, 42 L. R. A. 190, 69 Am. St. R. 175), followed in Gordon v. Johnson, 126 Ga. 584 (55 S. E. 489) ; and see O’Dwyer v. Kelly, 133 Ga. 824 (67 S. E. 106).
2. Accordingly, under the evidence in the present ease, the judge did not err in refusing to discharge the applicant for habeas corpus from the custody of the sheriff.

Judgment affirmed.


All the Justices concur.